CLAY, Circuit Judge,
concurring in part and dissenting in part.
CLAY, Circuit Judge.
Because I disagree with the majority’s contention that Plaintiff failed to present evidence of sufficient severity and pervasiveness to sustain a claim of retaliation, I respectfully dissent on this issue.
In his August 14, 1998 EEO complaint, Plaintiff alleged, inter alia, that he was subjected to a variety of retaliatory conduct by his co-workers and supervisors in the forty-five days immediately preceding the filing of his EEO complaint. Plaintiff alleged that he was threatened by his coworker Turner Nash, who told Plaintiff he “better watch himself.” (J.A. at 528.) The EEO complaint also details a comment by Driver Norman Mack that could be perceived as a threat; Mack allegedly commented in Plaintiffs presence that he might have to shoot “a coon” in his barn. Plaintiff was also threatened with unwarranted disciplinary action by supervisors Records and Crockett. Plaintiffs EEO complaint allegations further detail repeated incidents where anonymous individuals would remove blocks from behind the wheels of Plaintiffs delivery truck and place empty express mail pouches in Plaintiffs vehicle to make appear as though Plaintiff had been stealing mail. In the middle of July, when Plaintiff reported to supervisor Records that the back of his delivery truck would not close (of course if the back of the mail delivery truck does not close, there is the potential that mail may fall out of the truck), Records nevertheless demanded that Plaintiff drive the fully loaded mail truck to the garage. *216When Plaintiff refused, fearing that he would be held responsible for any mail that might be lost, Records assigned Plaintiff a different vehicle with damage that had not been documented in the accident book, as would normally be the case. Only after Plaintiff insisted that the damage to the vehicle be recorded before he left the premises did post office personnel record the damage.
These incidents are sufficient to create a genuine issue of fact as to whether Plaintiff was the target of retaliation.1 Accordingly, I would reverse the district court’s order granting summary judgment to Defendant on Plaintiffs retaliation claim.

. Although this Court has not taken a position on whether an employer can be held liable for co-workers’ retaliatory harassment. Morris v. Oldham County Fiscal Court, 201 F.3d 784, 791 n. 8 (6th Cir.2000), other circuits have held that an employer may be held liable for co-workers’ retaliatory harassment. See, e.g., Fielder v. UAL Corp., 218 F.3d 973 (9th Cir.2000); Richardson v. New York State Dep’t of Corr. Serv., 180 F.3d 426 (2d Cir.1999); Gunnell v. Utah Valley State Coll., 152 F.3d 1253 (10th Cir.1998).